DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/22/2022 has been entered. Claims 1-11 and 21-29 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chi Sing (US Pub No. 20110313288), and in the view of Kaplan (US Pub No. 20040109823).

Regarding claim 1, Grim teaches a surgical assembly for marking a tumor, comprising (figures 24, col 13, lines 19-20): a surgical instrument include  (figures 24, col 13, lines 19-20): an ultrasonic probe (710) having a channel (756a. 756b) defined therein (figure 24, element 710, elements 756a and 756b, col 13, line 65-col 14, line 18); and a needle (762) configured to move in a distal direction through the channel of the ultrasonic probe from a retracted position to a deployed position (figure 24, col 13, line 65-col 14, line 18); 
However, Grim fails to explicitly teach an elongated tissue marker disposed within the needle and deployable therefrom, the tissue marker including a distal portion and a plurality of discrete fixation elements coupled to the distal portion, each of the plurality of discrete fixation elements having a rod-shape and extending transversely through the distal portion of the tissue marker, wherein upon deployment of the tissue marker from the needle, the plurality of fixations elements are configured to move from a collapsed configuration to an expanded configuration to anchor in a tumor.
Chi, in the same field of endeavor in the subject of marking a lesion, teaches an elongated tissue marker disposed within the needle and deployable therefrom (Figure 2B, element 20/22, localization wire, paragraphs 0103-0105; the elongated tissue marker is deployed into the lesion using the anchoring elements), the tissue marker including a distal portion and a plurality of discrete fixation elements coupled to the distal portion (figure 1, element 24, paragraph 0087), wherein upon deployment of the tissue marker from the needle, the plurality of fixations elements are configured to move from a collapsed configuration to an expanded configuration to anchor in a tumor (paragraphs 0087 and 106, the elongated tissue marker is deployed into the lesion using the anchoring elements that expands and then collapse to anchor the marker to the lesion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Chi to provide an elongated marker with a fixation element. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.
However, Grim in the view of Chi fail to explicitly teach each of the plurality of discrete fixation elements extending transversely through the distal portion of the tissue marker, the plurality of discrete fixation elements having a rod-shape.
[AltContent: rect]Kaplan, in the same field of endeavor, teaches each of the plurality of discrete fixation elements extending transversely through the distal portion of the tissue marker and the plurality of discrete fixation elements having a rod-shape (figures 8-9, paragraph 0119).
[AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    179
    603
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chi to incorporate the teachings of Kaplan to provide plurality of discrete fixation elements extending transversely through the distal portion of the tissue marker and the plurality of discrete fixation elements having a rod-shape. Doing so will help to securely lock the marker in position (paragraph 0119; Kaplan).

Regarding claim 2, Grim teaches the surgical assembly according to claim 1, however, fails to explicitly teach wherein the plurality of discrete fixation elements protrude radially outward from the distal portion of the tissue marker in the expanded configuration.
Chi, in the same field of endeavor in the subject of lesion marking, teaches plurality of discrete fixation elements protrude radially outward from the distal portion of the tissue marker in the expanded configuration (paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Chi to provide plurality of fixations elements protrude radially outward from the distal portion of the tissue marker in the expanded configuration. Doing so will help increase the accuracy of the procedure as it helps localizing and anchoring in the target tissue.

Regarding claim 3, Grim teaches the surgical assembly according to claim 1, however fails to explicitly teach  wherein the plurality of fixation elements are fabricated from shape memory material.
Chi, in the same field of endeavor in the subject of lesion marking, teaches wherein the plurality of fixation elements are fabricated from shape memory material (paragraph 0165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Chi to provide plurality of fixation elements are fabricated from shape memory material. Doing so will help the marker to be biased to assume a predetermined configuration when heated to a target temperature (0165)

Regarding claim 4, Grim teaches the surgical assembly according to claim 1, however, fails to explicitly teach wherein the plurality of fixation elements are resiliently biased toward the expanded configuration and maintained in the collapsed configuration by the needle.
Chi, in the same field of endeavor in the subject of lesion marking, teaches plurality of discrete fixation elements are resiliently biased toward the expanded configuration and maintained in the collapsed configuration by the needle (paragraph 0106, the anchoring elements are compresses inwardly is in the sheath and expanded when they’re near the tissue meaning after being deployed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Chi to provide plurality of fixations elements are resiliently biased toward the expanded configuration and maintained in the collapsed configuration by the needle. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.

Regarding claim 10, Grim teaches the surgical assembly according to claim 1, wherein the surgical instrument further includes a display associated with the ultrasonic probe (col 13, lines 19-30 and col 14, line 64 to col 15, line 15; display 702 is disposed on a head of the biopsy device and is in electrical communication with the probe), the ultrasonic probe configured to send signals to the display corresponding to a position of the needle to generate an image on the display of the position of the needle (col 13, lines 19-30 and col 14, line 64 to col 15, lime 15).
Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chi Sing (US Pub No. 20110313288), Kaplan (US Pub No. 20040109823) and Sloan (US Patent No. 5,409,004).

Regarding claim 5, Grim in the view of Chi and Kaplan teaches the surgical assembly according to claim 1, however fails to explicitly teach wherein the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker (col 4, line 53 to col 5, line 14 and col 5, lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chi and Kaplan to incorporate the teachings of Sloan to provide an elongated marker with a plurality of markings. Doing so will help increase the accuracy of localizing the target tissue.

Regarding claim 6, Grim in the view of Chi and Kaplan teaches the surgical assembly according to claim 1, however, fails to explicitly teach wherein the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature (col 4, line 53 to col 5, line 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chi and Kaplan to incorporate the teachings of Sloan to provide tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature. Doing so will help increase the accuracy of localizing the target tissue as it tracks the needle for the user to help him/her determine if the needle is in the desired location.

Regarding claim 7, Grim in the view of Chi and Kaplan teaches the surgical assembly according to claim 1, however, fails to explicitly teach further comprising a sheath disposed about the tissue marker.
Sloan, in the same field of endeavor in the subject of device with markings, teaches a sheath disposed about the tissue marker (col 6, lines 16-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chi and Kaplan to incorporate the teachings of Sloan to provide a sheath disposed about the tissue marker. Doing so will provide a smooth surface to minimize irritation to the body tissue.

Regarding claim 11, Grim in the view of Chi and Kaplan teaches the surgical assembly according to claim 10, however, fails to explicitly teach wherein the tissue marker is visible under ultrasound such that the tissue marker is visible on the display.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker is visible under ultrasound such that the tissue marker is visible on the display (col 4, line 53 to col 5, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chi and Kaplan to incorporate the teachings of Sloan to provide a sheath disposed about the tissue marker. Doing so will help the user to track the needle and position it in the desired location.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chi Sing (US Pub No. 20110313288), Kaplan (US Pub No. 20040109823) and in further view of Gellman (US Patent 7,416,533).

Regarding claim 8, Grim in the view of Chi and Kaplan teaches the surgical assembly according to claim 1, however, fails to explicitly teach wherein the distal portion of the tissue marker has a distal tip having a diameter between from 2 mm to 3 mm.
Gellman, in the same field of endeavor in the subject of marking biopsy, teaches the distal portion of the tissue marker has a distal tip having a diameter between from 2 mm to 3 mm (col 5, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chi and Kaplan to incorporate the teachings of Gellman to provide tissue marker has a distal tip having a diameter between from 2 mm to 3 mm. Doing so will help increase the accuracy of localizing the target tissue.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chi Sing (US Pub No. 20110313288), Kaplan (US Pub No. 20040109823), Gellman (US Patent 7,416,533), and in further view of Fulton (US Pub No. 2002/0143359).
Regarding claim 9, Grim in the view of Chi, Kaplan, and Gellman teaches the surgical assembly according to claim 8, however, fails to explicitly teach wherein each of the plurality of fixation elements has a diameter greater than 0 mm and less than 1 mm.
Fulton, in the same field of endeavor in the subject of tissue localization, teaches wherein each of the plurality of fixation elements has a diameter greater than 0 mm and less than 1 mm (paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chi, Kaplan, and Gellman to incorporate the teachings of Fulton to provide plurality of fixation elements has a diameter less than 1 mm. Doing so will help increase the accuracy of localizing the target tissue.

Claim 21-24 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing (US Pub No. 20110313288) in the view of Kaplan (US Pub No. 20040109823).
Regarding claim 21, Chi teaches a tissue marker, comprising: a distal portion (figure 1, element 22b, paragraph 0083); and a plurality of discrete fixation elements coupled to the distal portion, the anchoring elements 24 include a plurality of barbs 24 (two shown) that extend transversely from the shaft 22, e.g., angled proximally away from the target 26.), wherein upon deployment of the tissue marker (figure 1, element 24, paragraph 0087), the plurality of fixations elements are configured to move from a collapsed configuration to an expanded configuration to anchor in a tumor (paragraph 0106).
However, Chi fails to explicitly teach each of the plurality of discrete fixation elements extending transversely through the distal portion.
Kaplan, in the same field of endeavor, teaches each of the plurality of discrete fixation elements extending transversely through the distal portion of the tissue marker (figures 8A).


[AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    179
    603
    media_image1.png
    Greyscale


 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to incorporate the teachings of Kaplan to provide plurality of discrete fixation elements extending transversely through the distal portion of the tissue marker. Doing so will help to securely lock the marker in position (paragraph 0119; Kaplan).

Regarding claim 22, Chi teaches the tissue marker according to claim 21, wherein the plurality of discrete fixation elements protrude radially outward from the distal portion when in the expanded configuration (paragraph 0106).

Regarding claim 23, Chi teaches the tissue marker according to claim 21, wherein the plurality of discrete fixation elements are fabricated from shape memory material (paragraph 0165).


Regarding claim 24, Chi teaches the tissue marker according to claim 21, wherein the plurality of fixation elements are resiliently biased toward the expanded configuration (figure 1, paragraph 0087).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chi Sang (US Pub No. 20110313288) in the view of Kaplan (US Pub No. 20040109823) and Sloan (US Patent No. 5,409,004).

Regarding claim 25, Chi in the view of Kaplan teaches the tissue marker according to claim 21, however, fails to explicitly teach further comprising a plurality of markings disposed along a length of the tissue marker for indicating a longitudinal distance from a distal tip of the tissue marker.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker (col 4, line 53 to col 5, line 14 and col 5, lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi in the view of Kaplan to incorporate the teachings of Sloan to provide an elongated marker with a plurality of markings. Doing so will help increase the accuracy of localizing the target tissue.

Regarding claim 26, Chi in the view of Kaplan teaches the tissue marker according to claim 21, however, fails to explicitly teach wherein the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature (col 4, line 53 to col 5, line 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi in the view of Kaplan to incorporate the teachings of Sloan to provide tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature. Doing so will help increase the accuracy of localizing the target tissue as it tracks the needle for the user to help him/her determine if the needle is in the desired location.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing (US Pub No. 20110313288) in the view of Kaplan (US Pub No. 20040109823) and Gellman (US Patent 7,416,533).
Regarding claim 27, Chi in the view of Kaplan teaches the tissue marker according to claim 21, however, fails to explicitly teach wherein the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm.
Gellman, in the same field of endeavor in the subject of marking biopsy, teaches the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm (col 5, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi in the view of Kaplan to incorporate the teachings of Gellman to provide tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm. Doing so will help increase the accuracy of localizing the target tissue.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chin (US Pub No. 20110313288) in the view of Kaplan (US Pub No. 20040109823)  and Fulton (US Pub No. 2002/0143359).
Regarding claim 28, Chi in the view of Kaplan the tissue marker according to claim 21, however, fails to explicitly teach wherein each of the plurality of fixation elements has a diameter less than 1 mm.
Fulton, in the same field of endeavor in the subject of tissue localization, teaches wherein each of the plurality of fixation elements has a diameter less than 1 mm (paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin in the view of Kaplan to incorporate the teachings of Fulton to provide plurality of fixation elements has a diameter less than 1 mm. Doing so will help increase the accuracy of localizing the target tissue.
Response to Arguments
Applicant's arguments filed on 03/22/2022 have been fully considered but they are not persuasive. The applicant argues in remarks pages 7-8, that the prior art does not teach “each of the plurality of discrete fixation elements having a rod-shape and extending transversely through the distal portion of the tissue marker”. However, the prior art teaches a rod-shaped fixation element that extend transversely through the distal end of the tissue marker in figures 8-9. Figures 12A and 12B of the current application do not illustrate how the fixation elements are extending through the distal end portion of the tissue marker. The written description defining the figures in paragraphs 0067-0070 state “The fixation elements 206 are movable between a collapsed state, as shown in FIG. 12A, and an expanded state, as shown in FIG. 12B. In the collapsed state, the fixation elements 206 may be disposed within the distal tip 202 of the tissue marker 200 and/or extend along an outer surface of the distal tip 202 in parallel orientation relative thereto. In the collapsed state, the fixation elements 206 may fit within the needle 162 of the surgical instrument 100 and allow for slidable movement of the tissue marker 200 therein. In the expanded configuration, the fixation elements 206 protrude radially outward from the distal tip 202 of the tissue marker 200 to anchor the tissue marker 200 in tissue. With the fixation elements 206 anchored in tissue, for example, a tumor, a surgeon will have the ability to manipulate the tumor by moving the portion of the tissue marker 200 that protrudes from the skin surface “SS.” The fixation elements 206 may be resiliently biased toward the expanded configuration, such that the fixation elements 206 automatically move to the expanded configuration upon exiting the needle 162. However, when received in the needle 162, the needle 162 prevents the fixation elements 206 from expanding under their resilient bias. It is contemplated that in their expanded configuration, the fixation elements 206 may extend at a perpendicular angle or any suitable angle relative to a longitudinal axis of the tissue marker 200. In embodiments, the fixation elements 206 may each extend at different, random angles relative to the longitudinal axis of the tissue marker 200.”. Based on the written description and figures 12A and 12B, the fixation elements are disposed along an outer surface of the distal tip when it is in collapsed state and when it is in expanded state, the fixation elements expand radially outward the distal tip (surface of the distal tip). Based on the cited figures, paragraphs, and the claim language of the current application, the examiner believes that figures 8-9 of Kaplan teach rod-shaped fixation element that are disposed along the surface of the distal tip of the marker when in they are in collapsed state and expand radially outward the distal tip when they are in expanded state. 
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 29 would be allowable for disclosing one fixation element of the plurality of discrete fixation elements extends through a central longitudinal axis defined by the distal portion and has a first end portion disposed at a first side of the central longitudinal axis of the distal portion when the one fixation element is in the expanded configuration, and a second end portion disposed at an opposite second side of the central longitudinal axis of the distal portion when the one fixation element is in the expanded configuration, the first end portion being disposed proximally of the second end portion.
Each of the prior art listed in the rejection above failed to teach a fixation element that extends through a central longitudinal axis defined by the distal portion and has a first end portion disposed at a first side of the central longitudinal axis of the distal portion when the one fixation element is in the expanded configuration, and a second end portion disposed at an opposite second side of the central longitudinal axis of the distal portion when the one fixation element is in the expanded configuration. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793